 

 

 

Case 4:18-mj-01879 Document 1 Filed in TXSD on 11/20/18 Page 1 of 5

AO 91 (Rev. ll/ll) Criminal Complaint

Q__QL
UNITED STATES DISTRICT CoURT ..mmm_

 

 

 

 

 

 

 

 

for the
Southern District of Texas NOV 2 0 2018
United States of America ) mwd*"m|y,¢l¢|¢”¢°m".`"
v. ) ""”
Raymond Guzman § Case NO'
> H18-1379
)
)
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) Of September 16, 2018 in the county of Harris in the
Southern District of Texas , the defendant(s) violated:
Coa’e Section Otense Descrz'ption
18 U.S.C. § 2252A (a)(2)(B) Any person who knowingly receives or distributes any material that contains
child pornography that has been mailed, or using any mean or facility of
18 U.S.C. § 2252A (a)(5)(B) interstate or foreign commerce shipped or transported in or affecting

interstate or foreign commerce by any means, including by computer. Any
person who knowingly possesses any material that contains an image of
child pornography that has been mailed or shipped or transported using any
means or facility of interstate or foreign commerce or in or affecting interstate
or foreign commerce by any means, including by computer.

This criminal complaint is based on these facts:

See attached Aft”idavit.

d Continued on the attached Sheet.

g

Complainant ’s signature

Robert J. Guerra, FB| Special Agent

Printed name and title

 

Sworn to before me and signed in my presence.

Date: ZliZZDH? . v /£//¢/'/l

Jua'ge ’s signaiare

 

City and State; Houston, Texas Peter Bray, USMJ

Printed name and title

 

 

 

Case 4:18-mj-01879 Document 1 Filed in TXSD on 11/20/18 Page 2 of 5

AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT

I, Robert J. Guerra, being duly sworn, hereby depose and state the following:

l.

2.

1 am a Special Agent (SA) with the Federal Bureau of Investigation (FBI), assigned to
the Special Agent in Charge (SAC), in Houston, Texas. I have been so employed since
November 2005. As part of my daily duties as an FBI agent, I am assigned to the FBI
Houston Child Exploitation Task Force which, among other things, investigates criminal
violations relating to child exploitation and child pornography, including violations
pertaining to the illegal production, distribution, receipt and possession of child
pornography, in violation cf 18 U.S.C. §§ 2251, 2252A and 2252A et seq. I have received
training in the areas of child pornography and child exploitation I have had the
opportunity to observe and review numerous examples of child pornography in all forms
of media including computer media. Child Pornography, as defined in 18 U.S.C. § 2256,
is:

“any visual depiction, including any photograph, tilm, Video, picture, or computer or
computer-generated image or picture, whether made or produced by electronic,
mechanical, or other means, of sexually explicit conduct, where - (A) the production of
such visual depiction involves the use of a minor engaging in sexually explicit conduct;
. . . [or] (C) such visual depiction has been created, adapted, or modified to appear that
an identifiable minor is engaging in sexually explicit conduct.” For conduct occurring
after April 30, 2003, the definition also includes “(B) such visual depiction is a digital

image, computer image, or computer-generated image that is, or is indistinguishable
from that of a minor engaging in sexually explicit conduct.”

This Aftidavit is made in support of a criminal complaint charging Raymond
GUZMAN with violating 18 U.S.C. § 2252A(a)(2) & (a)(5)(B) (receipt and possession of
child pomography).

Because this Affidavit is being submitted for the limited purpose of securing a criminal
complaint, I have not included each and every fact known to me concerning this
investigation, I have set forth only those facts that I believe are necessary to establish
probable cause that evidence of violation of 18 U.S.C. § 2252A(a)(2) & (a)(5)(B) (receipt
and possession of child pornography) on or about September 16, 2018, have been

Case 4:18-mj-01879 Document 1 Filed in TXSD on 11/20/18 Page 3 of 5

committed by Raymond GUZMAN. Where statements of others are set forth in this
Affidavit, they are set forth in substance and in part.

An ever present and a continually evolving phenomenon on the Internet is peer to peer
file sharing (hereinafter, "P2P"). P2P file sharing is a method of communication available
to Internet users through the use of special software The Software is designed to allow
users to trade digital files through a worldwide network that is formed by linking
computers together.

On or about September 16, 2018, your Affiant, using a computer connected to the
Internet and utilizing a law enforcement tool, that allows for single-source downloads
from the BitTorrent P2P network, conducted an investigation regarding the sharing of
child pornography through that network.

Your Affiant identified a computer on the BitTorrent P2P file sharing network with
the IP address of 107.218.2.20 as a potential download candidate (source) for several files
of investigative interest. Your Affiant directed his investigation to this computer at IP
address 107.218.2.20 as it had been detected as being associated with investigative files
of interest by investigators conducting keyword Searches or hash value searches for files
related to child exploitation material, including child pornography, on the BitTorrent
network.

On September 16, 2018, between the times of 22:29:42 (GMT -05:00) and 22:33:38
(GMT -05:00), your Affiant successfully completed the download of at least 6 viewable
video files depicting child pornography, via single source download, which the computer
at IP address 107.218.2.20 was making available Following the downloads, your Affiant
reviewed the files obtained during those various sessions and believes, based on his
training and experience, that all of the video files obtained from IP address 107.218.2.20
are child pornography as defined in Title 18, United States Code, Section 2256. The file
names and the descriptions of 3 child pornography files downloaded from IP address
107.218.0.20 are given below: '

a) 3006-1.3pg- This is a video file that is approximately l minute and 13 seconds in length,
depicting a minor female, who appears to be under the age of 10, being di gitally penetrated
by an adult female’s finger.

10.

11.

Case 4:18-mj-01879 Document 1 Filed in TXSD on 11/20/18 Page 4 of 5

b) 3006-2.3pg - This is a video file that is approximately 1 minute and 14 seconds in
length, depicting a minor female, who appears to be under the age of 10, being digitally
penetrated by an adult female’s finger.

b) 3006-5.3pg _ This is a video file that is approximately 1 minute and 10 seconds in
length, depicting a minor female, who appears to be under the age of 10, being digitally
penetrated by an adult female’s finger as well as what appears to be a toothbrush.

Your Affiant determined that IP address 107.218.0.20 was registered to the Internet
Service Provider (ISP) AT&T Internet Services. On or about September 20, 2018, AT&T
Internet Services responded to an administrative subpoena and provided account
information for IP address 107 .21 8.0.20 assigned during the undercover session conducted
by your Affiant. The account information provided by AT&T Internet Services listed the
subscriber as Mercedes Guzman, residing at a specific address located in Tomball, 'fexas.

On November 6, 2018, FBI Houston executed a federal search warrant at the specific
address provided by AT&T Internet Services. Upon the execution of said search warrant,
Raymond GUZMAN, hereinafter referred to as “GUZMAN”, was identified and
subsequently interviewed by your Affiant and SA Ryan J. Shultz. After being advised of
his Miranda Rights, GUZMAN agreed to make a statement.

GUZMAN advised that he had utilized TOR browser as well as a website called
Tumblr to download digital media to include child pornography images and videos via the
Internet, a means and facility of interstate commerce. GUZMAN stated investigators
would not find any child pornography on his devices. GUZMAN stated he uses a wiping
program to erase the child pornography he downloaded in an attempt to remove the files
completely. GUZMAN admitted to downloading child pornography as recently as a month
prior to contact with the interviewing agents. GUZMAN stated he had been seeking out
child pornography files since he was approximately 13 years old.

GUZMAN admitted to using the search terms, “hussyfan”, “r@ygold” and “pthc” to
seek out files depicting child pornography on the Internet. Your Affiant recognizes all of
the search terms provided by GUZMAN as terms known to be associated with files
depicting child pornography GUZMAN acknowledged that he had to seek out specific

Case 4:18-mj-01879 Document 1 Filed in TXSD on 11/20/18 Page 5 of 5

files and then having to actively select and approve said files for download and receipt on
to his device.

12. You Affiant previewed GUZMAN’s cellular telephone pursuant to the execution of
the search warrant conducted on November 6, 2018. During your affiant’s preliminary
review, your affiant observed 1 video file depicting child pornography on said device.
Below is a description of the video file found during the preliminary review conducted by
your Affiant, who believes based on his training and experience, that the files listed below
are child pornography as defined in Title 18, United States Code, Section 2256:

aa) Video 27-09-2017, 03 47 lz.mov- is a video file that is approximately 58 seconds in
length depicting a minor female, who appears to be under the age of 12, being sexually
assaulted by an adult male.

CONCLUSION

13. Based on all information set forth above, your Affiant believes there is probable cause
to believe that on or about July 1, 2018, Raymond GUZMAN, was in violation of Title 18
U.S.C. § 2252A (a)(2) and 2252A (a)(5)(B)- the receipt and possession of child

@

Robert J. Guerra
Special Agent, FBI

pornography

1Ll\

day of November 2018, and l find probable cause.

/%t»/

Peter Bray l
United States Magistrate Judge

Subscribed and sworn before me this l q

